Citation Nr: 0815696	
Decision Date: 05/13/08    Archive Date: 05/23/08

DOCKET NO.  97-28 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Joseph P. McDonald, Esq.


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1963 to 
August 1966.

This matter is before the Board of Veterans' Appeals (Board) 
from a February 1997 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

On appeal in December 1998, the Board remanded the claim for 
further development, to include acquiring pertinent treatment 
records and the veteran's original service records.  In March 
2003, the Tiger Team at the Cleveland, Ohio RO  provided an 
SSOC, and on appeal again in September 2003, the Board 
instructed the RO to readjudicate the claim after assigning a 
disability rating for the veteran's rheumatoid arthritis.  In 
March 2004, the Appeals Management Center (AMC) provided 
another SSOC.  On appeal for a third time September 2004, the 
Board remanded the claim for the purpose of providing the 
veteran with complete Veterans Claims Assistance Act (VCAA) 
notice.  The AMC provided another SSOC in June 2005.  
Finally, in December 2005, the Board remanded the claim for 
the purpose of scheduling a hearing.  The RO provided 
additional SSOCs in March 2006, June 2006, December 2006, and 
October 2007.

The Board notes that the veteran canceled his request for a 
hearing in March 2006, and that the AMC complied with the 
December 2005 Remand directive.  However, as explained below, 
further development is required in the instant case.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting Board's 
duty to "insure [the RO's] compliance" with the terms of its 
remand orders).  Therefore, the appeal is again REMANDED to 
the RO via the AMC, in Washington, DC.  VA will notify the 
veteran if further action is required on his part.





REMAND

The February 2007 Form 9 raises a claim of an increased 
compensable rating for the veteran's "service allowed 
conditions."  Medical evidence dated in recent years also 
include references to exacerbations of rheumatoid arthritis, 
although there is also ample medical evidence attributing the 
veteran's musculoskeletal complaints to nonservice-connected 
disabilities, to include fibromyalgia.  Under such 
circumstances, the veteran should be afforded another 
examination.  Furthermore, the Board finds that the raised 
claim for an increased rating of the veteran's service-
connected rheumatoid arthritis is intertwined with the claim 
for TDIU.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) [two or more issues are inextricably intertwined if 
one claim could have significant impact on the other].  See 
also, Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  The 
compliance with procedural due process with respect to the 
intertwined claim for an increased rating of the veteran's 
service-connected rheumatoid arthritis must be completed 
prior to the readjudication of the claim for TDIU as such 
development followed by  readjudication could result in an 
increased rating. 

a. Factual Background

Service connection is in effect for two disabilities: hearing 
loss in the left ear and rheumatoid arthritis.  Both 
disabilities are currently rated noncompensable.  Thus, the 
veteran's combined service-connected rating is zero percent. 

In a September 1996 letter from K.R., MD (initials used to 
protect privacy), the physician states that the veteran "is 
permanently/totally disabled from his usual and customary 
occupation", based on diagnoses of major depression and 
rheumatoid arthritis.

In a November 1996 correspondence, the veteran stated that 
while his rheumatoid arthritis was currently in remission, it 
affected his ankles, knees, hips, wrist, shoulders, and 
elbows.  He also indicated that he had been diagnosed with 
osteoarthritis and had an appointment with a neurologist to 
determine if he had a nerve disease.  He claimed that he 
could only walk 100 feet before resting and had trouble 
sleeping due to the pain.  The veteran stated that he had had 
no income since July 1996.

December 1996 VA general medical and joints examination 
reports indicate that the veteran was able to extend the 
joints of both hands well.  The veteran arrived at the 
examinations in a wheelchair, although he stated that he 
could walk 100 feet with crutches.  The examiner determined 
that the veteran was "unemployable due to rheumatoid 
arthritis of both hands and bulging lumbar intervertebral 
disks."  (Service connection is in effect for the former but 
not the latter disability.)

A July 1997 affidavit from K.R. indicates that the veteran 
was terminated in September 1995 by AT&T as part of a 
reduction in force, and that the veteran had subsequently 
experienced a severe flare-up of his rheumatoid arthritis 
that caused his motor skills to become severely limited.

A July 1997 letter from K.R. indicates that the veteran was 
"permanently and totally disabled, and is not employable, 
based upon his diagnosis of major depression, osteoarthritis, 
rheumatoid arthritis, and fibromyalgia/myofacial pain/chronic 
fatigue syndrome.  (Service connection is not in effect for 
major depression or fibromyalgia/myofacial pain/chronic 
fatigue syndrome.)

In an August 1997 correspondence, the veteran indicated that 
he had a college education and was working on a Master's 
degree.  He worked for AT&T for thirty years but left in 1996 
because of his disability.  He had not tried to obtain other 
employment.  

August 1997 VA general medical and systemic condition 
examination reports indicate that the veteran reported losing 
his job in 1995 due to "continuous problems with his hands, 
back, shoulder, and finger."  The diagnosis included a 
history of rheumatoid arthritis per the veteran's history; 
history of fibromyalgia syndrome; myofascial pain syndrome; 
chronic fatigue syndrome per the veteran's history; and a 
history of anxiety and depression.  The doctor, who reviewed 
the veteran's "old medical records" and December 1996 
examination, determined that "it seems like the patient's 
condition is getting worse."  He explained:

Now he is unable to work or hold any jobs.  His 
walking is restricted by using crutches and a 
wheelchair.  His power in the extremities is 
getting weaker and more painful.  He has increased 
fatiguability also.  After observation, it seems 
like the patient is disabled and is unemployable.

In a December 1997 correspondence, the veteran stated that he 
was in constant, severe pain due to his various disabilities.

The veteran received VA outpatient treatment for his service-
connected rheumatoid arthritis in 1997 and 1998.  He received 
treatment from Dr. K.R for his service-connected rheumatoid 
arthritis from 1996 to 1998.  

A March 1998 VA medical examination by F.F., MD, indicates 
that there was no evidence of active rheumatoid arthritis and 
no deformities that suggested previous rheumatoid arthritis.  
However, the doctor noted that there was evidence of 
fibromyalgia, myofascial pain syndrome, and chronic fatigue 
syndrome.  In a June 2001 letter, Dr. F.F. stated that these 
medical conditions were most likely not related to the 
rheumatoid arthritis.

A November 2001 joints examination report indicates that the 
veteran complained of stiffness, weakness, and chronic pain 
in "almost all the joints" and in the soft tissues 
surrounding the joints.  He reported increased symptoms with 
activity.  He used self-help pain manuals, relaxation, 
moderate activity, and church to manage the pain.  He 
reported using a cane, walker, crutches, and an electric 
wheelchair during flare-ups.  

Upon examination of the shoulders, there was no evidence of 
atrophy, swelling, or synovitis.  Crepitus was noted in both 
shoulders with internal and external rotation, but not in any 
other joints.  Bilaterally, the shoulders showed flexion of 
180 degrees, abduction of 180 degrees, extension and 
adduction of 50 degrees, internal and external rotation of 90 
degrees, with negative impingement sign.  Upon examination of 
the elbows, there was bilateral flexion of 140 degrees, 
extension of zero degrees, and supination/pronation of 80 
degrees.  There was tenderness over the lateral epicondyle 
bilaterally without increased tenderness with resisted wrist 
extension or resisted digital separation.  

Upon examination of the hands and wrists, the clinician noted 
that the veteran was able to make a full fist and had full 
fingering and full thumb opposition bilaterally.  The wrist 
bilaterally showed flexion and extension of 60 degrees, ulnar 
deviation of 30 degrees, and radial deviation of 20 degrees.  
There was no evidence of swelling, synovitis, or crepitus.  
Bilaterally the thumb showed metacarpophalangeal flexion of 
90 degrees, extension of zero degrees, IP flexion of 80 
degrees, extension of more than 30 degrees with full 
abduction, adduction, and opposition of both thumbs.  
Bilaterally, the index, long, ring and small fingers showed 
metacarpophalangeal flexion of 90 degrees, extension of zero 
degrees, PIP flexion of 90 degrees, and DIP flexion of 70 
degrees.  Phalen's and reverse Phalen's were negative 
bilaterally.  Tinel's sign was negative at the wrist and 
elbow bilaterally.  

Upon examination of the hips, there was full range of motion 
with flexion to 110 degrees, extension to 50 degrees, 
abduction to 45 degrees, adduction to 30 degrees, and 
internal and external rotation to 60 degrees.  There was 
tenderness of the greater trochanters bilaterally, right 
greater than left, but no crepitus or synovitis.  Upon 
examination of the knees, there was flexion of 135 degrees, 
extension of zero degrees with no significant varus or valgus 
deformity.  Drawer, Lachman, McMurray, and Gap tests were 
negative bilaterally.  The examiner noted evidence of mild 
subpatellar crepitus and reported pain with palpation of both 
hips, knee joints, and ankle joints.  Upon examination of the 
ankles, there was dorsiflexion of 40 degrees, inversion of 25 
degrees, eversion of 20 degrees, left ankle plantar flexion 
of 50 degrees, and right ankle plantar flexion of 35 degrees 
with a grade 4/5 right foot dorsiflexion weakness.

The diagnoses included fibromyalgia with myofascial pain 
syndrome, degenerative disc disease of the lumbar spine, 
degenerative joint disease of the thoracic spine, and 
degenerative joint disease of the shoulders.  The examiner 
noted that there was no evidence of tophi, synovitis, joint 
surface erosions, demineralization, or any joint deformities.  
He opined that the veteran did not have chronic or active 
rheumatoid arthritis.

In an October 2005 affidavit, the veteran stated that he was 
"currently unable to work at any job available in the 
national economy," and that the primary reason was because 
of the "extreme pain and difficulty that rheumatoid 
arthritis has produced."  He further stated that the SSA 
found him to be disabled in 1998 "because of my rheumatoid 
arthritic condition."

In May 2006, the RO received the veteran's SSA records.  
These records indicate that the veteran was determined to be 
disabled in January 1998 due to major depressive disorder and 
fibromyalgia.  An October 1997 note by a physician states 
that "his activities demonstrate that he is highly 
functional."  These records also contain references to a 
"hypochondriacal tendency" and an "extreme somatoform 
disorder."  In addition, they contain a September 1997 
correspondence from F.S., MA, that indicates the veteran left 
AT&T in September 1995 because of "lay-offs."

In an October 2006 letter, T.A.K., DC, indicated that he had 
examined the veteran and reviewed "two binders of medical 
information which contained [the veteran's] medical 
history."  The veteran complained of "systemic joint 
pain."  He was unable to stand still, and was able to sit 
10-15 minutes before needing to move.  He indicated that it 
took him two to three hours in the morning to "loosen up."  
He reported the occurrence of flare-ups every 60 days, with 
each episode lasting 5 to 14 days.  During a flare-up, he was 
unable to walk more than a quarter of a mile.   Normally, he 
could walk a half a mile.  

Upon examination of the shoulders the shoulders showed 
flexion of 180 degrees, abduction of 180 degrees, left 
shoulder extension of 40 degrees, right shoulder extension of 
55 degrees, abduction of 120 degrees, adduction of 35 
degrees, and internal and external rotation of 90 degrees.  
Upon examination of the elbows, there was left shoulder 
flexion of 130 degrees, right shoulder flexion of 125 
degrees, extension of zero degrees, and pronation of 60 
degrees, and supination of 80 degrees.  Upon examination of 
the wrists, there was extension of 55 degrees, flexion of 50 
degrees, left wrist ulnar deviation of 40 degrees, right 
wrist ulnar deviation of 30 degrees, and radial deviation of 
15 degrees.  There was full range of motion of all fingers 
and thumbs.

Upon examination of the hips, there was flexion of 90 
degrees, extension to 30 degrees, abduction to 25 degrees, 
adduction to 15 degrees, left hip internal rotation of 15 
degrees, right hip internal rotation of 10 degrees, and 
external rotation to 45 degrees.  Upon examination of the 
knees, there was left knee flexion of 120 degrees, right knee 
flexion of 115 degrees, and extension of zero degrees.  Upon 
examination of the ankles, there was dorsiflexion of 15 
degrees, inversion of 30 degrees, eversion of 20 degrees, and 
plantar flexion of 50 degrees.

T.A.K. opined that there was a loss of range of motion in the 
veteran's bilateral shoulder abduction, bilateral elbow 
pronation, bilateral hip internal rotation, and bilateral 
knee flexion.  He stated that "[i]n my opinion, [the 
veteran] has a 60% impairment according to the schedule of 
ratings, section 4.71a for 'severely incapacitating 
exacerbations occurring four or more times a year or a lesser 
number over prolonged periods.'"  He further determined that 
the veteran had a 10 percent rating for tinnitus.  The Board 
notes that the veteran is not service-connected for tinnitus, 
nor has he ever filed a claim for such condition.

In an October 2006 correspondence, the veteran's attorney 
noted that the veteran had been engaged in sedentary work, 
and that his last position at AT&T was Product Developer.  He 
stated that "[c]oncentration and attention are vital in 
sedentary and light work," and that "[w]hen pain is 
present, concentration is diminished and therefore, 
vocational success at light or sedentary activities is 
unrealistic."

In a January 2007 addendum to his report, T.A.K. opined that 
the veteran had "a 70 percent impairment of the whole 
person", thereby precluding him from gainful employment.  He 
stated that the veteran's rheumatoid arthritis limits his 
ability to engage in repetitive fine motor skill activity, as 
well as his ability to push, pull, stand, walk, and sit.


b. Analysis

A veteran may be awarded a TDIU upon a showing that he is 
unable to secure or follow a substantially gainful occupation 
due solely to impairment resulting from his service-connected 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341,  
4.16.  A total disability rating may be assigned where the 
schedular rating is less than total when the disabled person 
is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, this 
disability shall be ratable at 60 percent or more, or if 
there are two or more disabilities, there shall be at least 
one ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Consideration may 
be given to a veteran's level of education, special training, 
and previous work experience in arriving at a conclusion, but 
not to his age or the impairment caused by any nonservice-
connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

The veteran is currently service-connected for rheumatoid 
arthritis and left ear hearing loss, which yield a combined 
rating of zero percent.  These ratings do not satisfy the 
threshold rating requirements for TDIU eligibility under 38 
C.F.R. 
§ 4.16(a).  That is, the veteran's combined evaluation is not 
rated at 60 percent or more, as called for under this 
regulation.  38 C.F.R. § 4.16(a) ("if  there is only one such 
disability, this disability shall be ratable at 60 percent or 
more. . . .) (Emphasis added).  However, since the Board is 
remanding the raised, intertwined claim for an increased 
rating for rheumatoid arthritis, appellate review of the TDIU 
claim must be deferred as adjudication of the rheumatoid 
arthritis claim could have an impact on the TDIU claim.  
Harris, supra. 

The relevant evidence establishes that the veteran has 
nonservice-connected as well as service-connected 
disabilities that apparently impact his joints.  While K.R.'s 
September 1996 and July 1997 opinions and the December 1996 
and August 1997 VA reports suggest that the veteran's 
rheumatoid arthritis symptoms affect his joints and have 
caused some interference with his ability to work, these 
documents indicate that this disorder appears to be only one 
factor among at least several - namely, fibromyalgia, 
myofascial pain syndrome, chronic fatigue syndrome, major 
depressive disorder, and residuals of lumbar disc surgery - 
that have contributed to the veteran's inability to continue 
to work.  See Hatlestad, supra.  It is also pertinent to note 
that the SSA found the veteran to be disabled in 1998 due to 
fibromyalgia and major depressive disorder.  

The Board finds that the medical evidence of record does not 
distinguish service from nonservice-connected disability 
affecting function of the joints.  No such opinion has been 
requested.  The Court of Appeals for Veterans Claims has held 
that under the duty to assist, where there are service-
connected and nonservice-connected disabilities affecting the 
same bodily part or system, medical evidence is required to 
permit the Board and adjudicators to determine the degree of 
disability attributable to the service-connected as opposed 
to the nonservice-connected disorder.  See Waddell v. Brown, 
5 Vet. App. 454 (1993).  In Mittleider v. West, 11 Vet. App. 
181 (1998), the Court held that regulations require that when 
examiners are not able to distinguish the symptoms and/or 
degree of impairment due to a service-connected versus some 
other diagnosed nonservice-connected disorder, VA must 
consider all symptoms in the adjudication of the claim.  As 
such, unless a VA examiner, based on his or her review of the 
record, concludes that some of the veteran's joint pain is 
unrelated to his rheumatoid arthritis, those symptoms that 
cannot be distinguished from his service-connected rheumatoid 
arthritis must be considered in the evaluation of this 
disability.  Id. at 182.

As outlined above, the veteran appears to have significant 
impairment in his joints.  However, the relevant medical 
evidence is somewhat conflicting on the degree of overall 
functional impairment that is present.  The Board notes that 
the November 2001 VA examination report provides that the 
veteran's joints were within normal limits.  The examiner 
performed a thorough examination and concluded there was no 
evidence of acute or chronic rheumatoid arthritis and instead 
diagnosed fibromyalgia with myofascial pain syndrome, 
degenerative disc disease of the lumbar spine, degenerative 
joint disease of the thoracic spine, and degenerative joint 
disease of the shoulders, which are all nonservice-connected.  
Although T.A.K.'s October 2006 examination report notes 
limitation of motion in several joints, he did not indicate 
whether these findings were objectively confirmed by 
swelling, spasm, or satisfactory evidence of painful motion 
as required by the regulations.  See 38 C.F.R. § 4.71a 
Diagnostic Code 5002.  Furthermore, while T.A.K. performed a 
thorough examination, his report and addendum appear to 
contain contradictory findings.  It is not clear from the 
October 2006 report whether the veteran's musculoskeletal 
impairment is due to active or chronic rheumatoid arthritis.  
However, his January 2007 addendum states that the veteran is 
unable to work solely due to rheumatoid arthritis.

The record also contains conflicting evidence as to why the 
veteran quit working.  The veteran stated in an August 1997 
correspondence that he left AT&T in 1996 because of his 
rheumatoid arthritis and that he had not tried to obtain 
other employment.  He gave a history to the August 1997 VA 
examiner that he lost his job in 1995 due to problems with 
his hands, back, shoulders, and fingers.  However, K.R.'s 
July 1997 affidavit indicates that the veteran reported being 
terminated in September 1995 by AT&T as part of a reduction 
in force.  The affidavit states that the veteran experienced 
a severe flare-up of his rheumatoid arthritis subsequent to 
the reduction in force.  Similarly, a September 1997 
correspondence from F.A. indicates the veteran reported 
leaving AT&T in September 1995 because of "lay-offs."

Accordingly, the case is REMANDED for the following action:

1. The AMC/RO must make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded an examination 
for the purpose of determining whether 
his combined service-connected 
disabilities are of such a severity that 
he is unable to secure employment in any 
field for which he may be qualified.  The 
physician must review the claims file and 
indicate as such in his or her medical 
report.  

Following a review of the relevant 
medical record, the history and clinical 
examination, and any tests that are  
deemed necessary, the physician is 
requested to answer the following 
question:  

Is it at least as likely as not (50 
percent or greater  probability) that the 
veteran is precluded from more than 
marginal employment solely due to his 
service-connected disabilities (to 
include rheumatoid arthritis and left ear 
hearing loss) without regard to his age?  

The examiner must distinguish, to the 
extent possible, the symptoms and/or 
degree of joint impairment due to 
exacerbations of the veteran's service-
connected rheumatoid arthritis from 
osteoarthritis.  If no such distinction 
can be made, the examiner should so 
state.

The physician is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it  
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the  veteran's claim of 
unemployability due to his service-
connected disabilities; less likely 
weighs against the claim.  

The physician is also requested to 
provide a rationale for any opinion 
expressed and is advised that if a  
conclusion cannot be reached without 
resort to speculation, he or she should 
so indicate in the examination report.  

2. Schedule the veteran for a VA social 
and industrial survey.  The claims file, 
to include a copy of this REMAND, must be 
made available to and reviewed by the 
examiner prior to completion of the 
evaluation, and the social and industrial 
survey must reflect that the claims file 
was reviewed.

3. Then, after completion of any other 
notice or development indicated by the 
state of the record, the AMC/RO must 
adjudicate the veteran's claim for an 
increased rating for service-connected 
rheumatoid arthritis.  The AMC/RO must 
also readjudicate the veteran's TDIU 
claim.  If the claim remains denied, the 
AMC/RO should issue an appropriate SSOC 
and provide an opportunity to respond.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369, 370 (1999) (per 
curiam).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112. 



____________________________________________
R. F. WILLIAMS 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


